C. Allen, J.
The questions arising between the plaintiff and the different defendants cannot all be tried in an issue between the two defendants alone. The mother claims to be entitled under the first policy. The widow claims under the second policy. By issuing the two policies, the plaintiff has exposed itself to both of these claims, and must meet them as best it may. The difficulty of maintaining the bill of interpleader is not technical, but fundamental. In this form of proceeding, we cannot
*414inquire whether the plaintiff has incurred a dounle liability. That result is possible. The plaintiff ought to be in a position to be heard upon the question; but on a bill of interpleader, which assumes that the plaintiff is merely a stakeholder, the plaintiff cannot be heard. Houghton v. Kendall, 7 Allen, 72. A plaintiff cannot have an order that the defendants interplead, when one important question to be tried is, whether, by reason of his own act, he is under a liability to each of them. Cochrane v. O'Brien, 2 J. & Lat. 380. Desborough v. Harris, 5 De G., M. & G. 439. Baker v. Bank of Australasia, 1 C. B. (N. S.) 515. See also Story Eq. Pl. § 291 & seq.; 3 Pom. Eq. § 1320 seq.

Bill dismissed.